DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-8 are pending.
Priority
3.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/712,462, filed 12/12/2019, which is a continuation of U.S. Non-provisional Application No. 16/267,155, filed on 02/04/2019, which is continuation of U.S. Non-provisional Application No. 14/941,452, filed on 11/13/2015, which is a continuation-in-part of U.S. Non-provisional Application No. 13/502,357, filed on 08/17/2012, which claims domestic priority to U.S. Provisional Application No. 61/252,315, filed on 10/16/2009.
Information Disclosure Statement
4.	The IDSs filed on 03/22/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
5.	The Drawings filed on 03/22/2021 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 (claims 2-8 dependent therefrom), the recitation “no meaningful FRET” is a relative phrase which renders the claim indefinite.  The phrase “no meaningful FRET” is a phrase of degree and the examiner has reviewed the specification and while it is acknowledged that the specification in paragraph 0049 states “meaningful (i.e. >5%)”, this disclosure is exemplary and not limiting.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
	Regarding claim 7, the recitation of “the vesicle is within a neuronal cell, a neuroendocrine tumor cell, a hybrid cell, and a stem cell” is indefinite because it is unclear how the vesicle can be part of a variety of cells at the same time.  It is suggested that applicants clarify the meaning of the claims by insertion of the term “or” or recite the grouping in the form of a Markush grouping such as “selected from the group consisting of…”.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-13 of U.S. Patent No. 10,975,125 in view of Chapman et al. (US Patent Application Publication 2006/0134722 A1; cited on IDS filed on 03/22/2021]. Claims 6-13 of the ‘125 patent recite a reporting construct system for measuring protease activity of a Botulinum neurotoxin protease, comprising a first hybrid protein having a structure of A-C-B and a second hybrid protein having a structure of A-C’-D; wherein A is a non-protein transmembrane domain position a the N-terminus of the first and second hybrid proteins, B is a first fluorescent protein, C is a first linking region comprising a Botulinum neurotoxin protease recognition sequence and a Botulinum neurotoxin protease cleavage sequence, C’ is second linking region comprising an analog of C that includes the Botulinum neurotoxin protease recognition sequence but not the Botulinum neurotoxin protease cleavage sequence, and D is a second fluorescent protein, wherein the first fluorescent is selected to be degradable by a component of the cytosol, and wherein the first fluorescent protein and second fluorescent protein are selected, oriented, or spaced such that less than or equal to 5% FRET occurs between the first fluorescent protein and the second fluorescent protein when the first hybrid protein and the second protein are collocated with a vesicle.  
	Although the ‘125 patent does not recite wherein A is a transmembrane protein domain of synaptobrevin, this modification would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Chapmen et al.  Chapman et al. teach a similar construct to the ‘125 patent, the transmembrane domain of SNAP-25(83-120)-CFP-SNAP-25(141-206)-YFP, wherein the fragment of SNAP-25(83-120) contains the palmitoylation sites that targets the fragment to the plasma membrane [see paragraph 0032; Figure 8] and demonstrate that sub-cellular localization of SNAP-25 is critical for the efficient cleavage by BoNT/A in cells [see paragraph 0106].  Chapman et al. further teach in a parallel experiment a soluble construct of CFP-synaptobrevin(33-94)-YFP and CFP-synaptobrevin(33-116)-YFP that contains the transmembrane domain of synaptobrevin, where the localized synaptobrevin (33-116) construct demonstrated significant amount of FRET as opposed to the soluble (33-94) construct [see paragraphs 0108-0109; Figure 9b], which indicates vesicular localization determines the cleavage efficiency in cells [see paragraph 0109].  Chapman et al. also teach the transmembrane domain of synaptobrevin is residues 95-116 [see paragraph 0109].  Chapman et al. proposes that toxins may favor binding to vesicular membranes in cells, thus increasing the change to encounter synaptobrevin localized on vesicles, and it is alternatively possible that the presence of the transmembrane domain may be critical for maintaining a proper conformational state of synaptobrevin that is required for efficient cleavage [see paragraph 0109].  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the SNAP-25 transmembrane domain taught by Chapman et al. with the transmembrane domain of synaptobrevin (residues 95-116) taught by Chapman et al. to produce a FRET construct A-B-C-D, wherein A is the transmembrane domain of synaptobrevin because Chapman et al. teach that localization of SNAP-25 and synaptobrevin to the membrane is critical in determining cleavage efficiency.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to substitute the transmembrane domain of SNAP-25 with the transmembrane domain of synaptobrevin in to the constructs of the ‘125 patent because Chapman et al. acknowledges that membrane localization is critical for BoNT cleavage efficiency in cell based systems.  See MPEP 2143A-B.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
10.	Status of the claims:
	Claims 1-8 are pending.
	Claims 1-8 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656